Citation Nr: 0740443	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  03-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include an intervertebral disc syndrome and degenerative 
disc disease.

2. What evaluation is warranted for post traumatic stress 
disorder from November 13, 2000 to February 2, 2004?

3. Entitlement to an earlier effective date prior to February 
2, 2004, for a grant of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut.

By rating action in September 2002 entitlement to service 
connection for degenerative disc disease was denied.  The 
veteran appealed. 

By rating action in April 2004 the rating for PTSD was 
increased from 30 to 100 percent effective February 2, 2004.  
The veteran has appealed the effective date of this claim.

Service connection was initially granted for post traumatic 
stress disorder (PTSD) by rating action in December 1994 and 
a 10 percent evaluation was assigned.  

By rating action in December 2001 the rating for PTSD was 
increased from 10 to 30 percent from April 2, 2001. 
Subsequently by rating action in August 2002 an effective 
date of November 13, 2000 was assigned for the 30 percent 
rating.  

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in January 
2007. A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1. A low back disorder, to include an intervertebral disc 
syndrome and degenerative disc disease, was not demonstrated 
in-service; nor was arthritis manifested to a compensable 
degree within the first year following discharge from active 
duty.

2. Between November 13, 2000 to January 28, 2004, the 
veteran's PTSD was not manifested by more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

3.  Effective January 29, 2004, the veteran's PTSD was 
manifested by a gross impairment in thought processes, 
delusions, hallucinations, grossly inappropriate behavior, 
and by actions which endangered himself and others.


CONCLUSION OF LAW

1. A low back disorder, to include an intervertebral disc 
syndrome and degenerative disc disease was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. From November 13, 2000 to January 28, 2004, the veteran's 
PTSD met the criteria for entitlement to a 30 percent rating, 
but no more. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

3.  Effective January 29, 2004, the veteran's PTSD met the 
schedular criteria for a 100 percent rating.  38 U.S.C.A. §§ 
1155, 5103A, 5107, 5110 (West 2002 & Supp. 2007; 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2001, March 
2004, and March 2006 correspondence; as well as in an August 
2002 statement of the case, of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

I. Entitlement to service connection for a low back disorder 
claimed as an intervertebral disc syndrome and degenerative 
disc disease.

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

The veteran contends that he incurred a low back injury in 
service. He alleges that he stepped off of a helicopter 
jarring his back.  He also states that a pallet was thrown 
onto his back by helicopter prop wash.  However, he did not 
complain or seek any treatment during service.

The service medical records including the January 1971 
separation examination reveal no complaints, treatment, 
findings or diagnoses pertaining to a back disorder during 
service.

Extensive medical treatment records were received from Henry 
Brown, M.D., including a September 1972 medical report which 
noted that the veteran reported intermittent midline low back 
pain during the past year coincident to working at a job 
requiring heavy lifting.  He noted no history of any specific 
trauma. The diagnosis was chronic lumbosacral disc 
herniation, mildly symptomatic.  X-rays dated in August 1972 
revealed sacralization of L5 with narrowing of the L5-S1 
interspace.  Records from October 1976 note that the veteran 
underwent an excision of a herniated disc at L4-L5.  At that 
time a five year history of back pain and intermittent 
sciatica was noted.  An October 1992 report notes that he 
underwent am excision of a herniated disc at L3-L4, and at 
L4-L5.   

At an August 1994 VA examination the veteran reported the 
1976 and 1992 herniated disc surgeries.  The examiner did not 
mention any report of an in-service back injury.  The back 
was asymptomatic.   

At a December 2001 VA examination the examiner diagnosed low 
back pain, status post lumbar disc surgeries, "which 
allegedly began within nine months following discharge from 
the service."

Analysis

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against entitlement 
to service connection for a low back disorder to include an 
intervertebral disc syndrome and degenerative disc disease.  
In this regard, the service medical records do not show 
complaints or findings pertaining to either a chronic low 
back disorder, or arthritis. There is no medical evidence 
that arthritis of the low back was compensably disabling 
within one year after separation from active duty.

There is no competent evidence linking a low back disorder, 
to include an intervertebral disc syndrome, degenerative disc 
disease and/or arthritis to service. Moreover, presumptive 
service connection is not warranted because there is no 
competent evidence of a compensably disabling low back 
disorder within the first year following separation from 
active duty.  While the December 2001 examiner noted low back 
pain, he did not link it to service, but merely repeated the 
appellant's allegation that the disorder began within nine 
months of service separation.  Indeed, a low back disorder to 
include an intervertebral disc syndrome and degenerative disc 
disease was not clinically demonstrated prior to September 
1972, 1 year and 8 months after service, when the veteran was 
diagnosed with a lumbosacral disc herniation.  Hence, at 
best, the evidence shows a temporal break between the 
veteran's separation from service and the initial diagnosis 
of lumbosacral disc disease.  Given the length of time 
between the veteran's separation from active duty and the 
pertinent diagnosis the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology. 38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999)

In reaching this decision the Board considered the veteran's 
own argument that a low back injury was incurred while on 
active duty, and that injury is responsible for his current 
pathology.  There is no evidence, however, showing that the 
veteran has the medical training necessary to offer an 
opinion which requires specialized medical knowledge. As 
such, the veteran is not competent to offer such an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

Therefore, the Board concludes that a low back disorder to 
include an intervertebral disc syndrome and degenerative disc 
disease was not incurred in service, and arthritis of the low 
back may not be presumed to have been so incurred. As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

II.  What evaluation is warranted for PTSD from November 13, 
2000 to February 2, 2004, and entitlement to an effective 
date prior to February 2, 2004 for a grant of a 100 percent 
rating for PTSD ?

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran's PTSD was rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411 during the term from 
November 13, 2000 to February 2, 2004.  Under 38 C.F.R. § 
4.130, a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks  (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, routine events. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  These scores have been recognized by the Court as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness. Id. at 242.

The DSM IV provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." A GAF 
score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)." It is 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

In a claim for an increased rating the effective date shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date..  38 U.S.C.A. § 
5103A(b), 5110(b)(2); 38 C.F.R. § 3.400(o)(2)

Background

On April 2, 2001, the RO received the veteran's increased 
rating claim.  This included a March 2001 letter from the 
Norwich Vet Center, in which the VA provider noted that the 
veteran had been receiving individual counseling since 
November 13, 2000.  The provider further noted that the 
veteran was in receipt of 10 percent for PTSD and was writing 
in support of his claim for an increased rating. The social 
worker opined that the veteran's PTSD had deteriorated within 
the last year.  Several stress reduction methods were tried 
with no success.  In the social worker's opinion the veteran 
should be rated at 50 to 70 percent.  

At a December 2001 VA PTSD examination the veteran described 
significant avoidance symptoms, exaggerated startle response, 
nightmares, anxiety, phobia, social isolation, anger, and re-
experiencing symptoms across all three PTSD clusters.  The 
examiner noted the veteran had a history of alcohol abuse in 
remission for approximately six years.  The veteran was 
married to his third wife for about two years, and he was 
employed as a senior draftsman.  He described difficulty 
getting along with others at work.

Mental status examination showed that the appellant was 
cooperative.  Affect was restricted and often somewhat 
irritable. His thoughts were logical and organized with no 
evidence of a thought disorder or psychotic thought content.  
He denied current suicidal or homicidal ideations, while 
reporting past ideations.  Insight and judgment were fair to 
good. The examiner diagnosed the veteran with PTSD and a 
depressive disorder.  A GAF of 55 was assigned.

The examiner noted that the veteran's level of function and 
symptomatology seemed to have remained fairly consistent 
since his last examination five years previously.  He 
reported some exacerbation in his arousal and re-experiencing 
symptoms, as well as avoidance symptoms due in part to the 
cessation of alcohol use prior to the last examination.  It 
was noted that his symptoms have caused significant 
difficulties in social functions although he was able to 
maintain a close relationship with his current wife.  His 
symptoms caused some mild impairment at work; however he was 
able to compensate by working alone and making liberal use of 
good leave benefits and an understanding supervisor.

Private treatment reports from the Lawrence and Memorial 
Hospital reveal that on October 23, 2003 the veteran was 
brought into the emergency room agitated and hallucinating 
with hostile paranoia.  The veteran was very combative and 
was restrained by the police.  The veteran reported that his 
"main issue" was his belief that his spouse had been 
cheating on him.  The diagnoses were PTSD by depression by 
history, and alcohol abuse.  A global assessment of 
functioning score of 55 was assigned. 

Subsequently treatment reports from the Lawrence and Memorial 
Hospital note that on January 29-30, 2004 the veteran was 
involved in a police chase and struck another motor vehicle. 
He then proceeded to run and hide. He was intoxicated and 
made threats to the EMS personnel who responded requiring him 
to be put into physical restraints. He was arrested and began 
having flashbacks to Vietnam. He reported suicidal ideations 
as well as seeing Viet Cong.  The veteran's wife reported 
that he smoked a pack of cigarettes daily, drank alcohol, and 
used crack cocaine and heroin.  Importantly, toxicology 
studies revealed that the appellant tested negative for 
multiple drugs.

In a February 2, 2004 VA mental health evaluation it was 
noted the veteran had a history of PTSD and alcoholism and 
was being seen for detoxification and stabilization in the 
context of three months of drinking accompanied by a severe 
increase in PTSD symptoms, one suicide attempt, and a suicide 
gesture.  He reported being married for four years and sober 
for seven and a half years. His wife recently began drinking. 
He became frustrated with his marriage and also began 
drinking.  He took an overdoes of his wife's medications the 
first night he relapsed and was hospitalized at the Lawrence 
and Memorial Hospital.  The prior Thursday, i.e., January 29, 
2004, he called the Vet Center stating he had a knife to his 
own throat after being stopped for driving while intoxicated.  
Police were dispatched and the veteran took off and hid.  He 
was found, resisted arrest and was again hospitalized.  He 
was discharged and told to present to VA for detoxification.  

Mental status examination showed that the appellant's speech 
was clear and articulate.  His thought process was linear and 
goal directed.  He denied current suicidal thoughts, 
homicidal intent, or visual and audio hallucinations or 
paranoia. The veteran was alert and oriented times three.  
His judgment and insight were good.  The diagnoses were PTSD, 
and alcoholism due to a strained marriage.  A GAF of 40/45 
was assigned. 

In a February 25, 2004, VA mental health progress evaluation 
it was noted the veteran completed his alcohol detoxification 
program for alcohol dependence (today).  The examiner noted 
that the veteran denied any avoidant symptoms and watched war 
movies.  He purposely went over events which occurred in 
Vietnam nightly.  The diagnoses were post traumatic stress 
symptoms and alcohol dependence in partial remission.  The 
examiner noted that the veteran did not meet the criteria for 
PTSD due to the absence of avoidance symptoms.  A GAF of 50 
was assigned.   

In a March 9, 2004 VA mental health progress evaluation it 
was noted that the veteran worked full time as he had for 30 
years.  The examiner noted that the veteran was casually 
dressed, well groomed, and had good hygiene. He was calm and 
cooperative throughout the interview.  His mood was "anxious 
but trying to stay calm."  Affect was full range, speech was 
normal and eye contact was good.  His thought process was 
organized, clear, and coherent.  His insight and judgment 
were good.  The diagnoses were PTSD symptoms and alcohol 
dependence in partial remission. A GAF of 45 was assigned.   

In a March 25, 2004 VA PTSD examination report it was noted 
the veteran was cooperative.  He had intermittent eye 
contact.  His speech was normal.  Affect exhibited a 
constrictive range with increased intensity and visible 
reactivity, tears, and crying while talking about Vietnam.  
His thought process was logical.  Thought content had no 
suicidal or homicidal ideation, and no audio or visual 
hallucinations or paranoia. The veteran's judgment and 
insight were good. The diagnoses were chronic recurrent mild 
major depression; and a panic disorder due to occupational, 
financial, social, and marital strain.  A GAF of 45 was 
assigned. 

Analysis

Between November 13, 2000, to January 28, 2004, the 
preponderance of the evidence is against finding that PTSD 
caused more than occupational and social impairment, with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In this 
respect, during this term the appellant was continuously 
employed full time as he had for thirty years, and he had 
married for four years to his current wife.  

While a social worker in March 2001 opined that the appellant 
warranted at least a 50 percent rating, when examined by a 
physician in December 2001 the examiner found no increase in 
the veteran's psychopathology over the prior five years.  
Moreover, while the veteran was hospitalized in October 2003 
while actively hallucinating, the clinical record for that 
term shows that active PTSD was not diagnosed, alcoholism was 
diagnosed, and the primary stressor pertaining to his need 
for care was not related to his military service, but rather 
a claim pertaining to his spouse's alleged marital 
infidelity.  Hence, for this term, the Board finds that the 
December 2001 VA examination is of greater probative value in 
light of the examiner's greater expertise in the field of 
mental illnesses, and that the appellant is properly 
evaluated as 30 percent disabled due to PTSD.

Significantly, however, on January 29, 2004, the veteran was 
readmitted to a private hospital with flashbacks relating to 
his Vietnam service.  Additionally suicidal ideation, and 
inappropriate behavior, manifested by his involvement in a 
police chase, were shown.  While the veteran's spouse claimed 
that the appellant was using illegal narcotics, a toxicology 
screen was negative.  Hence, while there is no evidence that 
the appellant was unemployable due to PTSD, there is 
sufficient evidence to raise a reasonable doubt that 
effective January 29, 2004, PTSD caused a gross impairment in 
thought processes or communication, delusions, 
hallucinations, and grossly inappropriate behavior.  Further, 
the appellant's actions represented a danger to not only 
himself, but others.  Accordingly, resolving reasonable doubt 
in the veteran's favor, the Board finds that a 100 percent 
schedular rating is in order from January 29, 2004.


ORDER

Entitlement to service connection for a low back disorder, 
described as an intervertebral disc syndrome with 
degenerative disc disease, is denied.

Entitlement to a rating in excess of 30 percent for PTSD from 
November 13, 2000 to January 28, 2004, is denied

Entitlement to a 100 percent rating for PTSD effective 
January 29, 2004, is granted subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


